   8:20-cv-00077-JFB-CRZ Doc # 10 Filed: 04/24/20 Page 1 of 1 - Page ID # 89



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ZO SKIN HEALTH, INC., a California
corporation;
                                                              8:20CV77
                    Plaintiff,

          vs.                                          SHOW CAUSE ORDER

BLANCA ESTELA DELAO, an
individual;

                    Defendant.



      A summons was issued as to Defendant Blanca Estela Delao (“Defendant”)
on February 27, 2020 and returned executed March 5, 2020. (Filing Nos. 7 and 9).
Therefore, the deadline for Defendant to answer or otherwise respond to the
Complaint filed by Plaintiff ZO Skin Health, Inc. (“Plaintiff”) was March 26, 2020.
Defendant has not,       to      date,   filed an   answer or   response,   and   no
explanation has been provided to the court regarding the failure to litigate this
matter.

      Accordingly, IT IS ORDERED that Plaintiff shall have until May 8, 2020 to
show cause why its claims against Defendant should not be dismissed for want of
prosecution. See NECivR 41.2. The failure to timely comply with this order may
result in dismissal of those claims without further notice.



Dated this 24th day of April, 2020.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
